Order entered November 23, 2015




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-15-00851-CV

                MERRITT, HAWKINS & ASSOCIATES, LLC, Appellant

                                              V.

              CHRIS CAPORICCI AND MATTHEW CUMMINS, Appellees

                     On Appeal from the 134th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-13-13851

                                          ORDER
       We DENY attorney Aaron A. Bartz’s November 9, 2015 motion pro hac vice without

prejudice to filing a motion that complies with Rule XIX of the Rules Governing Admission to

the Bar of Texas. See TEX. R. GOVERNING BAR ADMISSION XIX; see also TEX. GOV’T CODE

ANN. § 82.0361(b) (West 2013) (requiring payment of non-resident attorney fee).




                                                    /s/   CRAIG STODDART
                                                          JUSTICE